  Case 17-82608      Doc 52       Filed 10/09/18 Entered 10/09/18 10:29:01         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MICHELLE P. CLEMENS                  §       Case No. 17-82608
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/31/2017.

       2) The plan was confirmed on 01/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          02/22/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 08/03/2018, 09/27/2018.

       5) The case was converted on 09/25/2018.

       6) Number of months from filing or conversion to last payment: 6.

       7) Number of months case was pending: 11.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82608      Doc 52       Filed 10/09/18 Entered 10/09/18 10:29:01         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 4,084.16
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 4,059.16



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,539.38
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 367.55
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 2,906.93

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00       4,000.00   2,539.38        0.00
MEMBERS CHOICE CREDIT UNION         Sec      9,150.00    9,150.00       9,150.00     129.97      356.30
MEMBERS CHOICE CREDIT UNION         Uns      7,239.00    7,475.77       7,475.77       0.00        0.00
MEMBERS CHOICE CREDIT UNION         Sec     12,600.00   13,200.00      12,600.00     175.48      490.48
MEMBERS CHOICE CREDIT UNION         Uns      9,552.00    8,825.85       9,425.85       0.00        0.00
AT T DIRECTV                        Uns        389.00         NA             NA        0.00        0.00
CAPITAL ONE                         Uns          0.00         NA             NA        0.00        0.00
CHARTER COMMUNICATION               Uns        376.00         NA             NA        0.00        0.00
COMMONWEALTH EDISON CO              Uns      1,060.00    3,955.83       3,955.83       0.00        0.00
DIRECTV                             Uns        389.00         NA             NA        0.00        0.00
FED LOAN SERV                       Uns          0.00         NA             NA        0.00        0.00
FIRST PREMIER BANK                  Uns        459.00         NA             NA        0.00        0.00
CAVALRY SPV I, LLC                  Uns        617.00      617.21         617.21       0.00        0.00
OSF GS AUDIOLOGy %CHRI              Uns        120.00      120.00         120.00       0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,167.00    1,166.26       1,166.26       0.00        0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00      569.38           0.00       0.00        0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00   16,770.55           0.00       0.00        0.00
US DEPT OF ED / GSL / ATL           Uns          0.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82608      Doc 52       Filed 10/09/18 Entered 10/09/18 10:29:01    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
US DEPT OF ED / GSL / ATL           Uns          0.00        NA         NA        0.00       0.00
US DEPT OF ED / GSL / ATL           Uns          0.00        NA         NA        0.00       0.00
US DEPT OF ED / GSL / ATL           Uns          0.00        NA         NA        0.00       0.00
VERIZON BY AMERICAN                 Uns      1,347.00   1,346.19   1,346.19       0.00       0.00
ERIK MARTINEZ                       Uns          0.00        NA         NA        0.00       0.00
13.7, LLC                           Uns          0.00     350.00     350.00       0.00       0.00
THE ILLINOIS TOLLWAY                Uns          0.00   2,884.70   2,884.70       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns          0.00   1,589.43   1,589.43       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82608      Doc 52       Filed 10/09/18 Entered 10/09/18 10:29:01     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 21,750.00         $ 305.45           $ 846.78
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 21,750.00         $ 305.45           $ 846.78

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 28,931.24           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 2,906.93
       Disbursements to Creditors               $ 1,152.23

TOTAL DISBURSEMENTS:                                             $ 4,059.16




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82608        Doc 52      Filed 10/09/18 Entered 10/09/18 10:29:01               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 10/09/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
